Citation Nr: 0521742	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include dizziness and loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In July 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board Hearing sitting 
at St. Petersburg.  He submitted additional evidence at that 
time, along with a waiver of RO consideration of the 
evidence.  The hearing transcript has been associated with 
the claims file. 

The Board granted the veteran's motion to advance the case on 
the Board's docket in July 2005, under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
vertigo is medically linked to his active duty service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his vertigo was 
incurred in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he continues to suffer the 
residuals of a head injury that he sustained in service when 
he fell off the plank of his ship.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records confirm that the veteran sustained an 
intracranial injury in October 1945 when he fell overboard.  
Post-service medical records confirm that the veteran carries 
a diagnosis of chronic vertigo.  The question that remains 
for the Board, therefore, is whether the record establishes a 
medical nexus between the veteran's in-service injury and his 
current disability.

The Board notes that there are competent medical opinions of 
record which differ on the question of etiology of the 
veteran's vertigo.  In November 1998, the veteran underwent a 
VA cranial nerves examination, at which time he relayed a 
full account of the in-service trauma.  Upon examination, a 
diagnosis of vertigo was noted.  The examiner opined that it 
was not likely that vertigo appearing thirty years after an 
injury would be related to that event.

In October 2002, a physician opined that the veteran's 
complaints of dizziness and loss of balance could be 
secondary to the remote head injury.  The veteran underwent a 
neurology examination in December 2002.  He relayed his 
history to include the in-service accident and his continual 
dizziness spells ever since.  Upon examination, the diagnosis 
noted was recurrent attacks of benign paroxysmal positional 
vertigo.  The neurologist stated that the disorder can be 
triggered by trauma such as that described by the veteran.  
In August 2003, the same neurologist reviewed the veteran's 
service medical records and restated his prior opinion that 
it was possible that the trauma in 1945 initiated the 
symptoms he currently has.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners, who examined the veteran's military records and 
medical records, as sufficient to place the evidence in 
equipoise as to whether there is a nexus, or link, between 
the veteran's currently diagnosed vertigo and his active duty 
military service.  The Board emphasizes that, absent evidence 
to the contrary, the Board is not in a position to question 
these opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Moreover, the veteran provided testimony before the 
undersigned, which was found credible, that he experienced 
periodic episodes of dizziness after service, until he 
finally sought treatment in 1998.  Since dizziness is a 
subjective complaint, the veteran's testimony is competent in 
this respect.  Under the circumstances, giving the benefit of 
the doubt to the veteran, the Board concludes that the 
veteran's vertigo was incurred in service.  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include dizziness and loss of balance is granted.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


